


Exhibit 10(iii)(j)

 

AMENDED AND RESTATED

CHANGE OF CONTROL

PROTECTION AGREEMENT

 

This Amended and Restated Change of Control Protection Agreement (this
“Agreement”) is made and entered into as of December 31, 2008, (the “Effective
Date”) by and between Overseas Shipholding Group, Inc., a corporation
incorporated under the laws of Delaware with its principal office at 666 Third
Avenue, New York, New York 10017 (the “Company”) and Lois Zabrocky (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company and its affiliates is essential to the
protection and enhancement of the interests of the Company and its stockholders;

 

WHEREAS, the Company also recognizes that the possibility of a Change of Control
(as defined in Section 1(iii) hereof), with the attendant uncertainties and
risks, might result in the departure or distraction of key employees of the
Company to the detriment of the Company;

 

WHEREAS, the Company has determined that it is appropriate to take steps to
induce key employees to remain with the Company, and to reinforce and encourage
their continued attention and dedication, when faced with the possibility of a
Change of Control;

 

WHEREAS, the Company and the Executive are parties to that certain Change of
Control Protection Agreement, dated as of January 1, 2006 (the “Prior
Agreement”); and

 

WHEREAS, the Prior Agreement will expire by its terms on December 31, 2008
unless further extended by the Company and the Executive and the parties desire
to extend the term of Prior Agreement and to amend and restate the Prior
Agreement effective as of the Effective Date on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.             Definitions.  The foregoing terms shall have the following
meaning:

 

(i)              “Anticipatory Termination” means a termination of the
Executive’s employment without Cause or for Good Reason that occurs after a
tender offer is announced for the Company or after material discussions have
occurred with a possible acquirer with regard to a Transaction, provided, that
such offer or discussions have not terminated.

 

(ii)             “Cause” shall mean: (A) the Executive’s willful misconduct
involving the Company or its assets, business or employees or in the performance
of her duties which is materially injurious to the Company (in a manner which
would effect the Company

 

--------------------------------------------------------------------------------


 

economically or as to its reputation); (B) the Executive’s indictment for, or
conviction of , or pleading guilty or nolo contendre to, a felony (provided that
for this purpose, a felony shall cover any action or inaction that is a felony
or crime under federal, state or local law in the United States (collectively,
“U.S. law”) and any action or inaction which takes place outside of the United
States, if it would be a felony under U.S. law); (C) the Executive’s continued
and substantial failure to attempt in good faith to perform her duties with the
Company (other than failure resulting from her incapacity due to physical or
mental illness or injury), which failure has continued for a period of at least
ten (10) days after written notice thereof from the Company; (D) the Executive’s
breach of any material provisions of any agreement with the Company, which
breach, if curable, is not cured within ten (10) days after written notice
thereof from the Company; or (E) the Executive’s failure to attempt in good
faith to promptly follow a written direction of the Board of Directors of the
Company (the “Board”) or a more senior officer, provided that the failure shall
not be considered “Cause” if the Executive, in good faith, believes that such
direction, or implementation thereof, is illegal and she promptly so notifies
the Chairman of the Board in writing.  No act or failure to act by the Executive
shall be deemed to be “willful” if she believed in good faith that such action
or non-action was in or not opposed to, the best interests of the Company.

 

(iii)            A “Change of Control” shall mean the occurrence of any of the
following events:  (i) any person (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof), excluding the Company, any “Subsidiary,” any
employee benefit plan sponsored or maintained by the Company, or any Subsidiary
(including any trustee of any such plan acting in her capacity as trustee),
becomes the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act)
of shares of the Company having at least thirty percent (30%) of the total
number of votes that may be cast for the election of directors of the Company;
provided, that no Change of Control will be deemed to have occurred as a result
of an increase in ownership percentage in excess of thirty percent (30%)
resulting solely from an acquisition of securities by the Company unless and
until such person acquires additional shares of the Company; (ii) there is a
merger or other business combination of the Company, or sale of all or
substantially all of the Company’s assets or combination of the foregoing
transactions (a “Transaction”), other than a Transaction involving only the
Company and one or more of its Subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity in approximately the same proportion as they had in the Company
immediately prior to the Transaction; or (iii) during any period of twelve (12)
consecutive months beginning on or after the date hereof, the persons who were
directors of the Company immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that, any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the directors who then qualified as Incumbent
Directors either actually or by prior operation of the foregoing unless such
election, recommendation or approval occurs as a result of an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act or any successor provision) or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than a member of the Board.  Only one (1) Change of Control may
occur under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(iv)            “Disability” shall mean the Executive’s failure to have
performed her material duties and responsibilities as a result of physical or
mental illness or injury for more than one hundred eighty (180) days during a
three hundred sixty-five (365) day period.

 

(v)             “Good Reason” shall mean a termination of employment by the
Executive effected by a written notice given within ninety (90) days after the
occurrence of the Good Reason event.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
Executive’s express written consent which event is not cured within ten
(10) days after written notice thereof from the Executive to the Company:
(A) any material diminution in the Executive’s position, duties,
responsibilities, title or authority, or the assignment to the Executive of
duties and responsibilities materially inconsistent with her position, except in
connection with the Executive’s termination for Cause or as a result of death,
or temporarily as a result of the Executive’s incapacity or other absence for an
extended period; (B) a reduction in the Executive’s annual base salary; (C) a
relocation of the Executive’s principal business location to an area outside of
a fifty (50) mile radius of both the Executive’s current principal business
location and the Executive’s principal residence; or (D) any breach of
Section 13 of this Agreement.

 

(vi)            A termination “without Cause” shall mean a termination of the
Executive’s employment by the Company other than for a termination for Cause or
due to Disability.

 

2.             Term.  This Agreement shall commence on the Effective Date and
shall expire on the earliest of:  (i) December 31, 2011 (the “Expiration Date”),
subject to the right of the Board and the Executive to extend the Expiration
Date, provided that, if a Change of Control takes place prior to the Expiration
Date, the duration of this Agreement under this subpart (i) shall be a period of
two (2) years after the date of the consummation of a Change of Control whether
such two (2) year period ends before or after the Expiration Date; (ii) the date
of the death of the Executive or retirement or other termination of the
Executive’s employment (voluntarily or involuntarily) with the Company prior to
a Change of Control other than as a result of a termination by the Company
without Cause or by the Executive for Good Reason that is an Anticipatory
Termination; or (iii) ninety (90) days after an Anticipatory Termination by the
Company without Cause or by the Executive with Good Reason if a Change of
Control does not occur on or prior to such date.  Notwithstanding anything in
this Agreement to the contrary, if the Company becomes obligated to make any
payment to the Executive pursuant to the terms hereof at or prior to the
expiration of this Agreement, then this Agreement shall remain in effect for
such and related purposes (including but not limited to under Section 5 hereof)
until all of the Company’s obligations hereunder are fulfilled.  Further,
provided that a Change of Control has taken place prior to the termination of
this Agreement, the provisions of Sections 10 and 12 hereof shall survive and
remain in effect notwithstanding the termination of this Agreement, the
termination of the Executive’s employment or any breach or repudiation or
alleged breach or repudiation by the Company or the Executive of this Agreement
or any one or more of its terms.

 

3.             Termination Following Change of Control.  If, and only if, (i) a
Change of Control occurs and the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason at
any time within two (2) years after the Change of Control or (ii) there was an
Anticipatory Termination and the Change of

 

3

--------------------------------------------------------------------------------


 

Control has taken place within ninety (90) days thereafter, the Executive shall
be entitled to the amounts and benefits provided in Section 4 upon such
termination.  In the event of an Anticipatory Termination within ninety (90)
days prior to a Change in Control, if any equity grants which were granted prior
to the Change of Control would vest on a Change of Control after the
Anticipatory Termination, any such equity grants that otherwise would be
forfeited (after application of any other accelerated vesting provision) shall
not be forfeited pending a determination of whether or not a Change of Control
occurs within ninety (90) days thereafter (the “Determination Period”), but
during the Determination Period no unvested option shall vest or be exercisable,
no other unvested equity grant shall vest and no dividends shall be payable
unless and until the Change of Control takes place during the Determination
Period.  If a Change of Control occurs during the Determination Period, and the
option exercise period would otherwise have expired, then the exercise period
for any equity grants which otherwise would have expired during the
Determination Period shall automatically be deemed to have been extended to the
date which is thirty (30) days following the first date after such Change of
Control in which shares of the Company could be traded by the Executive on the
applicable market under the Company’s trading window policies but, with regard
to any outstanding options on the Effective Date, not beyond the earlier of the
latest date that the option could have expired by its original terms under any
circumstance or the tenth (10th) anniversary of the original date of grant of
the option.

 

4.             Compensation on Change of Control Termination.  If, pursuant to
Section 3, the Executive is entitled to amounts and benefits under this
Section 4, the Executive shall receive the following payments and benefits from
the Company:

 

(a)  (i) Subject to submission of appropriate documentation, any incurred but
unreimbursed business expenses for the period prior to the Executive’s
termination payable in accordance with the Company’s policies and practices;
(ii) any base salary, bonus (other than any annual bonus), vacation pay or other
compensation accrued or earned under law or in accordance with the Company’s
policies applicable to the Executive but not yet paid, payable in accordance
with the Company’s normal policies and practices for such compensation; and
(iii) any other amounts or vested benefits due under the then applicable
employee benefit (including, without limitation, any non-qualified pension plan
or arrangement), equity or incentive plans of the Company then in effect,
applicable to the Executive as shall be determined and paid in accordance with
such plans;

 

(b)  Subject to Sections 4(h), 8 and 21(b) hereof, a lump sum amount (without
regard to any interest which may have accrued thereon) paid on the 60th day
after the Executive’s Date of Termination equal to two (2) times the Executive’s
annual base salary rate in effect immediately prior to her termination (or if
such termination is by the Executive pursuant to Section 1(v)(B), Executive’s
annual base salary rate in effect immediately prior to such reduction of the
rate of her annual base salary) (the “Severance Base Salary Rate”);

 

(c)  Subject to Sections 8 and 21(b) hereof, a lump sum amount (without regard
to any interest which may have accrued thereon) paid on the 100th day after the
Executive’s Date of Termination equal to the sum of:

 

4

--------------------------------------------------------------------------------


 

(i)  two (2) times the sum of the Executive’s highest target annual incentive
compensation in effect within one hundred eighty (180) days prior to, or at any
time after, the Change of Control; provided, that if no target annual incentive
compensation is in effect during such period, then for the purpose of this
Section 4(c)(i), the Executive’s target incentive compensation shall be deemed
to be 50% of the Executive’s Severance Base Salary Rate; plus

 

(ii)  an amount equal to twenty-four (24) months of additional employer
contributions that would have been made for the Executive under any qualified or
nonqualified defined contribution pension plan or arrangement of the Company
applicable to the Executive as in effect on the Executive’s Date of Termination
(as defined below), measured from the Executive’s Date of Termination and not
contributed to the extent that the Executive would otherwise be entitled to such
contributions during such period if the Executive’s employment had not been
terminated and she had contributed at the maximum permitted salary reduction
level during such period.

 

(d)  Subject to Sections 4(h) and 8 hereof, a pro rata annual bonus for the year
in which Executive is terminated based on actual results for such year and pro
rated based on the portion of the year the Executive was employed, paid to the
Executive in the calendar year following the completed fiscal year of the
Company for which such bonus was earned when other executive’s of the Company
receive their bonuses for such fiscal year.

 

(e)  Subject to Sections 4(h) and 8 hereof, any earned but unpaid annual bonus
for a previously completed fiscal year of the Company, paid to the Executive in
the calendar year following the completed fiscal year of the Company for which
such bonus was earned when other executive’s of the Company receive their
bonuses for such fiscal year

 

(f)  Subject to Sections 4(h) and 8 hereof, (i) if benefits under the Company
health plans in which the Executive participated immediately prior to the
termination of the Executive’s employment, or materially equivalent plans
maintained by the Company in replacement thereof (the “Health Plans”) will not
be taxable to the Executive, than continued coverage at the Company’s expense
(other than as set forth below) under the Health Plans, or (ii) if benefits
under the Health Plans will be taxable to the Executive, reimbursement for the
Executive’s premiums for continued coverage under the Health Plans in the amount
that the cost of such coverage exceeds the active employee rate under the Health
Plans (as determined based on the premium rate in effect for the Executive on
the Executive’s Date of Termination and excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), in either
case for the Executive and the Executive’s dependents until the earliest of
(x) twenty-four (24) months following the Executive’s Date of Termination and
(y) the Executive’s commencement of other substantially full-time employment
(such period, the “Coverage Period”).  Notwithstanding the foregoing, in the
case of (i), the Executive shall pay the same premium amount for such coverage
as the Executive would pay if an active employee under the Health Plans (as
determined based on the premium rate in effect for the Executive on the
Executive’s Date of Termination and excluding, for purposes of calculating cost,
an employee’s ability to pay premiums with pre-tax dollars) and the Company
portion of the premium for any such coverage shall be paid on a monthly basis. 
In the case of (ii), any such reimbursement payment shall be payable on the
first Company payroll date for the applicable month for which

 

5

--------------------------------------------------------------------------------


 

such premium amount is paid, such payment to include a tax gross-up payment to
the extent the amount taxable to the Executive is greater than the amount that
would have been taxable to the Executive if the Executive was an employee and
participated in the Health Plans.  The Coverage Period shall run concurrently
with the applicable continuation coverage for the Executive and the Executive’s
dependents pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985.

 

(g)           All of the Executive’s then unvested equity awards which were
granted prior to a Change of Control shall automatically vest and all
restrictions thereon shall lapse.

 

(h)           Notwithstanding anything herein to the contrary, in the event that
the Executive is entitled to the benefits under this Section 4 as a result of an
Anticipatory Termination that occurred within 90 days prior to a Change in
Control and if as a result of the termination of the Executive’s employment the
Executive was entitled to receive the payments and benefits provided under the
Overseas Shipholding Group, Inc. Severance Protection Plan (the “Severance
Plan”), then the Executive shall continue to be entitled to receive such
payments and benefits under and in accordance with the terms and conditions of
the Severance Plan and (i) the Executive shall not be entitled to receive the
amounts under Sections 4(b), 4(d) and 4(e); (ii) the benefits or payments under
Section 4(f) shall commence in the first month following the expiration of any
health plan or health care reimbursement coverage provided to the Executive
pursuant to the Severance Plan following a termination of the Executive’s
employment and the term “Coverage Period” shall mean a period of six (6) months
from the date that benefits or payments under Section 4(f) commence in
accordance with this Section 4(h)(ii); and (iii) all other payments and benefits
set forth in this Section 4 shall be provided to the Executive as set forth
herein.

 

(i)  Except as set forth in Section 4(h), in the event that the Executive is
entitled to receive the payments and benefits set forth in this Section 4, then
the Executive shall not be eligible to participate in any other severance,
termination, change in control or similar plan, policy or practice of the
Company.

 

5.             Excise Tax.

 

(a)          In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Internal Revenue Code of 1986, as amended (“Code”) or any person affiliated
with the Company or such person) as a result of a Change in Control
(collectively the “Company Payments”), and if such Company Payments will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (and
any similar tax that may hereafter be imposed by any taxing authority), the
Company shall pay to the Executive at the time specified in Section 5(e) hereof
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive, after deduction of any Excise Tax on the Company Payments and
any U.S. federal,

 

6

--------------------------------------------------------------------------------


 

state, and local income or payroll tax upon the Gross-Up Payment provided for by
this Section 5(a), but before deduction for any U.S. federal, state, and local
income or payroll tax on the Company Payments, shall be equal to the Company
Payments.

 

(b)         Notwithstanding the foregoing provisions of Section 5(a) to the
contrary, if it shall be determined that the Executive is entitled to a Gross-Up
Payment, but the Company Payments do not exceed 110% of the greatest amount (the
“Reduced Amount”) that could be paid to the Executive such that the receipt of
the Company Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Company Payments, in the
aggregate, shall be reduced to an amount that is one dollar ($1) less than the
Reduced Amount; provided, however, that the reduction shall occur only if the
reduced Company Payments received by the Executive (after taking into account
further reductions for applicable federal, state and local income, social
security and other taxes) would be greater than the unreduced Company Payments
to be received by the Executive minus (i) the Excise Tax payable with respect to
such Company Payments and (ii) all applicable federal, state and local income,
social security and other taxes on such Company Payments.  If the Reduced Amount
is to be effective, the Company Payments shall be reduced in the following
order:  (A) any cash severance based on a multiple of annual base salary or
bonus, (B) any other cash amounts payable to the Executive, (C) any benefits
valued as “parachute payments,” (D) acceleration of vesting of any stock option
or similar awards for which the exercise price exceeds the then fair market
value, and (E) acceleration of vesting of any equity not covered by clause
(D) above.  In the event that the Internal Revenue Service or court ultimately
makes a determination that the “excess parachute payments” plus the “base
amount” is an amount other than as determined initially, an appropriate
adjustment shall be made with regard to the Gross-Up Payment or Reduced Amount,
as applicable, to reflect the final determination and the resulting impact on
whether this Section 5(b) applies.

 

(c)          For purposes of determining whether any of the Company Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (x) the
Company Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants (the “Accountants”) such
Company Payments (in whole or in part) either do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G-1 Q/A33, represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.  All determinations hereunder
shall be made by the Accountants which shall provide detailed supporting
calculations both to the Company and the Executive at such time as it is
requested by the Company or the Executive.  The determination of the
Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and the Executive.

 

(d)         For purposes of determining the amount of the Gross-Up Payment, the
Executive’s marginal blended actual rates of federal, state and local income
taxation in the

 

7

--------------------------------------------------------------------------------


 

calendar year in which the change in ownership or effective control that
subjects the Executive to the Excise Tax occurs shall be used.  In the event
that the Excise Tax is subsequently determined by the Accountants to be less
than the amount taken into account hereunder at the time the Gross-Up Payment is
made, the Executive shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the prior
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Executive if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. 
Notwithstanding the foregoing, in the event that any portion of the Gross-Up
Payment to be refunded to the Company has been paid to any U.S. federal, state
and local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to the
Executive, and interest payable to the Company shall not exceed the interest
received or credited to the Executive by such tax authority for the period it
held such portion.  The Executive and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expense
thereof) if the Executive’s claim for refund or credit is denied.  In the event
that the Excise Tax is later determined by the Accountants or the Internal
Revenue Service (or other taxing authority) to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess) promptly after the amount of such excess is finally determined.

 

(e)          The Gross-Up Payment or portion thereof provided for in
Section 5(d) above shall be paid not later than the sixtieth (60th) day
following an event occurring which subjects the Executive to the Excise Tax;
provided, however, that if the amount of such Gross-Up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to the Executive on such day an estimate, as determined in good faith by the
Accountants, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
Section 5(d) above, as soon as the amount thereof can reasonably be determined,
but in no event later than the ninetieth (90th) day after the occurrence of the
event subjecting the Executive to the Excise Tax.  Subject to Sections 5(d) and
5(i), in the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

 

(f)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive, but the Executive shall control any other issues.  In the event the
issues are interrelated, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue, but if the parties
cannot agree the Executive shall make the final determination with regard to the
issues.  In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the

 

8

--------------------------------------------------------------------------------


 

Executive shall permit the representative of the Company to accompany the
Executive, and the Executive and the Executive’s representative shall cooperate
with the Company and its representative.

 

(g)         The Company shall be responsible for all charges of the Accountants.

 

(h)         The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.

 

(i)           Nothing in this Section 5 is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to the Executive and the repayment
obligation null and void.

 

(j)           The provisions of this Section 5 shall survive the Executive’s
Termination of Employment for any reason and any amount payable under this
Section 5 shall be subject to the provisions of Section 21(b).

 

6.             Notice of Termination.  After a Change of Control, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 16.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment.  Further, a Notice of Termination for
Cause after a Change of Control is required to include a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination and which the Executive had
the right to attend and speak finding that, in the good faith opinion of the
Board, the Executive has engaged in conduct set forth in the definition of Cause
herein, and specifying the particulars thereof in detail.

 

7.             Date of Termination.  The Executive’s “Date of Termination,” with
respect to any purported termination of the Executive’s employment after a
Change of Control, shall mean the date specified in the Notice of Termination
and, in the case of a termination by the Executive for Good Reason, shall not be
less than five (5) days nor more than sixty (60) days, from the date such Notice
of Termination is given.  In the event a Notice of Termination is given by the
Company, the Executive may treat such notice as having a date of termination at
any date between the date of receipt of such notice and the date of termination
indicated in the Notice of Termination by the Company; provided, that the
Executive must give the Company written notice of the date of termination if she
deems it to have occurred prior to the date of termination indicated in the
Notice of Termination.

 

8.             Acceptance and Release. Any and all amounts payable and benefits
or additional rights provided pursuant to Sections 4(b), (c), (d), (e), (f) and
(g) (collectively, the “Severance Benefits”) shall only be payable or provided
if the Executive executes and delivers to

 

9

--------------------------------------------------------------------------------


 

the Company an Acceptance Form and Release in the form attached hereto as
Exhibit A (the “Release”) discharging all claims of the Executive which may have
occurred up to the the Executive’s Date of Termination (with such changes
therein as may be necessary to make it valid and encompassing under applicable
law).  The Company shall provide the Executive with a copy of the Release within
seven (7) days following the Executive’s Date of Termination and the Executive
will be required to provide the Company with an executed copy of the Release
that has become effective within sixty (60) days following the Executive’s Date
of Termination.  The Executive hereby acknowledges that the Executive shall
forfeit any right to receive the Severance Benefits in the event that the
requirements of this Section 8 are not timely satisfied.

 

9.             No Duty to Mitigate/Set-off.  Other than as set forth in
Section 4(f), the Company agrees that if the Executive’s employment with the
Company is terminated pursuant to this Agreement during the term of this
Agreement, the Executive shall not be required to seek other employment or to
attempt in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Agreement.  Further, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise.  Except as otherwise provided
herein and apart from any disagreement between the Executive and the Company
concerning interpretation of this Agreement or any term or provision hereof, the
Company’s obligations to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive.  Except as otherwise set forth in Section 4(h), the amounts due under
Section 4 are inclusive, and in lieu of, any amounts payable under any other
salary continuation or cash severance arrangement of the Company and to the
extent paid or provided under any other such arrangement shall be offset against
the amount due hereunder.

 

10.           Confidentiality, Non-Competition, Non-Solicitation and
Cooperation.

 

(a)       During the Executive’s employment with the Company and thereafter, the
Executive agrees not to, directly or indirectly, for any reason whatsoever,
communicate or disclose to any unauthorized person, firm or corporation, or use
for the Executive’s own account, without the prior written consent of the Board
or the Chief Executive Officer of the Company (the “CEO”), any proprietary
processes, trade secrets or other confidential data or information of the
Company and its related and affiliated companies concerning their businesses or
affairs, accounts, products, services or customers, it being understood,
however, that the obligations of this Section 10(a) shall not apply to the
extent that the aforesaid matters (i) are disclosed in circumstances in which
the Executive is legally required to do so, provided that the Executive gives
the Company prompt written notice of receipt of notice of any legal proceedings
so as the Company has the opportunity to obtain a protective order, or
(ii) become known to and available for use by the public other than by the
Executive’s wrongful act or omission.

 

(b)       During the Executive’s employment with the Company and thereafter, the
Executive agrees to fully cooperate with the Company or its counsel in
connection with any matter, investigation, proceeding or litigation regarding
any matter in which the

 

10

--------------------------------------------------------------------------------


 

Executive was involved during the Executive’s employment with the Company or to
which the Executive has knowledge based on the Executive’s employment with the
Company.

 

(c)       During the Executive’s employment with the Company and, if the
Executive is receiving the amounts and benefits provided under Section 4, for
the one (1) year period following the termination of the Executive’s employment
with the Company, the Executive agrees not to participate, directly or
indirectly, as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, consultant or in any
capacity whatsoever (within the United States of America, or in any country
where the Company or its affiliates do business) in a business in competition
with any Material Business (as defined below) conducted by the Company as of the
date of the termination of the Executive’s employment (“Competitor”), provided,
however, that such participation will not include (i) the mere ownership of not
more than one percent (1%) of the total outstanding stock of a publicly held
company, (ii) engaging in any activity with, or for, a non-competitive division,
subsidiary or affiliate of any Competitor, or (iii) any activity engaged in with
the prior written approval of the Board or the CEO.  A business shall be deemed
to be a “Material Business” of the Company if it generated more than 5% of the
Company’s revenues in the fiscal year ending immediately prior to termination of
the Executive’s employment or is projected to generate more than 5% of the
Company’s revenues in the fiscal year of termination of the Executive’s
employment.

 

(d)       During the Executive’s employment with the Company and, if the
Executive is receiving the amounts and benefits provided under Section 4, for
the one (1) year period following the termination of the Executive’s employment
with the Company, the Executive agrees that she will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, induce, hire or retain any employee of the Company (or
any person who had been such an employee in the prior six (6) months) to leave
the employ of the Company or to accept employment or retention as an independent
contractor with, or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or take any action to
assist or aid any other person, firm, corporation or other entity in
identifying, soliciting, hiring or retaining any such employee; provided, the
Executive may serve as a reference after the Executive is no longer employed by
the Company, but not with regard to any entity with which the Executive is
affiliated or from which the Executive is receiving compensation and this
provision shall not be violated by general advertising not specifically targeted
at employees of the Company.

 

(e)       During the Executive’s employment with the Company and, if the
Executive is receiving the amounts and benefits provided under Section 4, for
the one (1) year period following the termination of the Executive’s employment
with the Company, the Executive will not solicit or induce any customer of the
Company to purchase goods or services offered by the Company from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.

 

(f)        Because the Company’s remedies at law for a breach or threatened
breach of any of the provisions of this Section would be inadequate, the
Executive acknowledges and agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,

 

11

--------------------------------------------------------------------------------

 

a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(g)       If it is determined by a court of competent jurisdiction that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted.

 

(h)       The obligations contained in this Section 10 shall survive the
termination, separation, or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

 

(i)        Notwithstanding anything herein to the contrary, if the Executive
materially breaches any of the provisions of Section 10 of this Agreement, the
Company may cease all paying and providing the Severance Benefits (other than as
required by law).

 

11.           Service with Subsidiaries.  For purposes of this Agreement,
employment by a subsidiary or a parent of the Company shall be deemed to be
employment by the Company and references to the Company shall include all such
entities, except that the payment obligation hereunder shall be solely that of
the Company.  A Change of Control, however, as used in this Agreement, shall
refer only to a Change of Control of the Company.

 

12.           No Resignation.

 

(a)          In consideration of this Agreement, the Executive agrees that she
will not resign from the Company without Good Reason for at least one hundred
eighty (180) days from the date hereof, except the foregoing shall not apply
after a Change of Control.

 

(b)         The Company shall continue to cover the Executive, or cause the
Executive to be covered, under any director and officer insurance maintained
after the Change of Control for directors and officers of the Company (whether
by the Company or another entity) at the highest level so maintained for any
other past or active director or officer with regard to any action or omission
of the Executive while an officer or director of the Company.  Such coverage
shall continue for any period during which the Executive may have any liability
for the aforesaid actions or omissions.

 

(c)          Following a Change of Control, the Company shall, with regard to
matters related to Executive’s period of employment with the Company, indemnify
the Executive to the fullest extent permitted or authorized by the Company’s
bylaws against any claims, suits, judgments, expenses (including reasonable
attorney fees), with advancement of legal fees and disbursements to the fullest
extent permitted by law, arising from, out of, or in connection with the
Executive’s services as an officer or director of the Company, as an officer or
director of any affiliate for which the Executive was required to serve as such
by the Company or as a fiduciary of any benefit plan of the Company or any
affiliate.

 

13.           Successors; Binding Agreement.  In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of

 

12

--------------------------------------------------------------------------------


 

the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Executive’s
estate.  This Agreement is personal to the Executive and neither this Agreement
or any rights hereunder may be assigned by the Executive.

 

14.           Miscellaneous.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Except as otherwise
set forth herein, this Agreement constitutes the entire Agreement between the
parties hereto pertaining to the subject matter hereof.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  All references to any law shall be deemed also to
refer to any successor provisions to such laws.

 

15.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

16.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, or, if mailed, five days after the date of deposit in the
United States mails, or as follows:

 

(i)         If to the Company, to:

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

Attention: Chairman

 

(ii)       If to the Executive, to her shown address on the books of the
Company.

 

Any party may by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.

 

17.           Separability.  If any provisions of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

13

--------------------------------------------------------------------------------


 

18.           Legal Fees.  In the event the Company does not make the payments
due hereunder on a timely basis (as determined by an arbitrator) and the matter
is arbitrated pursuant to Section 19 below, if the Executive prevails in such
arbitration, the Company shall pay all reasonable legal fees and other
reasonable fees and expenses which the Executive may incur (on a tax grossed up
basis, to the extent such amounts are taxable to the Executive), paid within 90
days after the arbitration award and the Executive shall be required to provide
the Company with appropriate documentation of such amounts within 30 days after
the arbitration award.  The Company shall pay to the Executive interest at the
prime lending rate (as announced from time to time by Citibank, N.A.) on all or
any part of any amount to be paid to Executive hereunder that is not paid when
due, such amount to be paid within 60 days after the arbitration award.  The
prime rate for each calendar quarter shall be the prime rate in effect on the
first day of the calendar quarter.

 

19.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted in the City of New York in the State of New York under the Commercial
Arbitration Rules then prevailing of the American Arbitration Association and
such submission shall request the American Arbitration Association to: 
(i) appoint an arbitrator experienced and knowledgeable concerning the matter
then in dispute; (ii) require the testimony to be transcribed; (iii) require the
award to be accompanied by findings of fact and the statement for reasons for
the decision; and (iv) request the matter to be handled by and in accordance
with the expedited procedures provided for in the Commercial Arbitration Rules. 
The determination of the arbitrators, which shall be based upon a de novo
interpretation of this Agreement, shall be final and binding and judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  The Company
shall pay all costs of the American Arbitration Association and the arbitrator.

 

20.           Withholding.  Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.

 

21.           Code Section 409A.

 

(a)           Although the Company makes no guarantee with respect to the tax
treatment of payments hereunder, this Agreement is intended to either comply
with, or be exempt from, the requirements of Section 409A of the Code and the
regulations and guidance promulgated thereunder (“Code Section 409A”).  To the
extent that this Agreement is not exempt from the requirements of Code
Section 409A, this Agreement is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent.  If any provision of this Agreement would cause the Executive to
incur any additional tax or interest under Code Section 409A and modifying it
would avoid such additional tax or interest, the Company shall, upon the
Executive’s specific request and after consulting with the Executive, use its
reasonable business efforts to in good faith reform such provision; provided,
that any such modification shall not increase the economic burden to the Company
and shall, to the maximum extent practicable, maintain the original intent and
economic benefit to the Executive of the applicable provision without violating
the provisions of Code Section 409A.

 

14

--------------------------------------------------------------------------------


 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.  If the Executive is deemed on the Executive’s
Date of Termination to be a “specified employee”, within the meaning of that
term under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A, to the
extent required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided to the Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service and (ii) the date of the Executive’s
death.  On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 21(b) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due to the Executive under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

(d)           To the extent any reimbursement of costs and expenses provided for
under this Agreement constitutes taxable income to the Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.

 

(e)           With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(f)            Any gross-up payment due to the Executive under this Agreement
shall be paid to the Executive no later than the end of the calendar year
following the year in which the Executive paid the applicable tax.

 

(g)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

15

--------------------------------------------------------------------------------


 

22.           Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive, equity or other plan or program provided by the
Company and for which the Executive may qualify, nor shall anything herein
(except Section 9) limit or otherwise prejudice such rights as the Executive may
have under any other currently existing plan, agreement as to employment or
severance from employment with the Company or statutory entitlements, provided,
that (i) to the extent such amounts are paid under Section 4 hereof or
otherwise, they shall not be due under any such program, plan, agreement, or
statute, and (ii) to the extent such amounts are paid under any such program,
plan, agreement, statute, or otherwise, they shall not be due under Section 4
hereof.  Amounts that are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company, at or subsequent
to the date of termination shall be payable in accordance with such plan or
program, except as otherwise specifically provided herein.

 

23.           Not an Agreement of Employment.  This is not an agreement assuring
employment and, subject to any other agreement between the Executive and the
Company, the Company reserves the right to terminate the Executive’s employment
at any time with or without cause, subject to the payment provisions hereof, if
any, that are applicable.  The Executive acknowledges that she is aware that she
shall have no claim against the Company hereunder or for deprivation of the
right to receive the amounts hereunder as a result of any termination that does
not specifically satisfy the requirements hereof or as a result of any other
action taken by the Company.

 

24.           Independent Representation.  The Executive acknowledges that she
has been advised by the Company to have the Agreement reviewed by independent
counsel and has been given the opportunity to do so.

 

25.           Governing Law.  This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of Delaware without
reference to rules relating to conflicts of law.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set her hand as of the date first set forth
above.

 

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

 

 

By:

/s/Robert E. Johnston

 

Name: 

Robert E. Johnston

 

Title:

Senior Vice President

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/Lois Zabrocky

 

Lois Zabrocky

 

--------------------------------------------------------------------------------


 

EXHIBIT A

ACCEPTANCE FORM AND RELEASE

 

Release

 

1.         I agree and acknowledge that the payments and other benefits provided
pursuant to the Amended and Restated Change of Control Protection Agreement
(“Agreement”), dated December 31, 2008: (i) are in full discharge of any and all
liabilities and obligations of the Company to me, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between me and the Company; and (ii) exceed any payment, benefit, or
other thing of value to which I might otherwise be entitled under any policy,
plan or procedure of the Company and/or any agreement between me and the
Company.

 

2.             In consideration for the payments and benefits to be provided to
me pursuant to the Agreement, I forever release and discharge the Company from
any and all claims.  This includes claims that are not specified in this
Acceptance Form and Release (this “Release”), claims of which I am not currently
aware, claims under: (i) the Age Discrimination in Employment Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Americans
with Disabilities Act, as amended; (iv) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like.  Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
(ii) my rights under any tax-qualified pension plan or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement maintained
by the Company or under the Consolidated Omnibus Budget Reconciliation Act of
1985 (iii) and my rights under Sections 5 and 21(b) of the Agreement.  In
addition, notwithstanding any other provision of this Release, this Release is
not intended to interfere with my right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) in connection with any claim that I
believe I may have against the Company.  However, by executing this Release, I
hereby waive my right to recover in any proceeding that I may bring before the
EEOC or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission on my behalf.

 

3.             This Release applies to me and to anyone who succeeds to my
rights, such as my heirs, executors, administrators of my estate, trustees, and
assigns.  This Release is for the benefit

 

2

--------------------------------------------------------------------------------


 

of (i) the Company, (ii) any related corporation or entity, (iii) any director,
officer, employee, or agent of the Company or of any such related corporation or
entity, or (iv) any person, corporation or entity who or that succeeds to the
rights of the Company or of any such person, corporation or entity.

 

4.             I acknowledge that I: (a) have carefully read in their entirety
the Agreement, this Release [and the information attached as Appendix I provided
pursuant to the Older Workers Benefit Protection Act]; (b) have had an
opportunity to consider fully for at least [twenty-one (21)] [forty-five (45)]
days the terms of the Agreement, this Release [and information attached as
Appendix I]; (c) have been advised by the Company in writing to consult with an
attorney of my choosing in connection with the Agreement, this Release [and the
information attached as Appendix I]; (d) fully understand the significance of
all of the terms and conditions of the Agreement, Release [and the information
attached as Appendix I], and have discussed them with my independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
my satisfaction any questions I have asked with regard to the meaning and
significance of any of the provisions of the Agreement, this Release [and the
information attached as Appendix I]; and (f) am signing this Release voluntarily
and of my own free will and assent to all the terms and conditions contained
herein and contained in the Agreement and the Release.

 

5.         I understand that I will have [twenty-one (21)] [forty-five (45)]
days from the date of receipt of this Release [and information attached as
Appendix I] to consider the terms and conditions of those documents. I may
accept this Release by signing and returning it to
                              .  After executing this Release and returning it
to                               , I shall have seven (7) days (the “Revocation
Period”) to revoke this Release by indicating my desire to do so in writing
delivered by no later than 5:00 p.m. on the seventh (7th) day following the date
I sign and return this Release.  The effective date of this Release shall be the
eighth (8th) day following my signing and return of this Release.  If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event I do not accept this Release, or in the event I revoke this Release during
the Revocation Period, my rights under the Agreement, this Release, including
but not limited to my rights to receive payments and other benefits from the
Company, shall be deemed automatically null and void.

 

3

--------------------------------------------------------------------------------


 

Print Name: 

Lois Zabrocky

 

Date: 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Employee

 

 

 

STATE OF NEW YORK

)

 

)  ss:

COUNTY OF

)

 

On this        day of                                    , before me personally
came                          to be known and known to me to be the person
described and who executed the foregoing Release, and she duly acknowledged to
me that she executed the same.

 

 

 

 

 

 

 

 

Notary Public

 

 

4

--------------------------------------------------------------------------------


 

ACCEPTANCE FORM AND RELEASE

 

Acceptance Form:

 

I have read the Amended and Restated Change of Control Protection Agreement,
dated                        (“Agreement”) and the accompanying Release [and the
information attached as Appendix I] and hereby accept the benefits provided
under the Agreement, subject to the terms and conditions set forth in the
Agreement and Release.

 

Print Name: 

Lois Zabrocky

 

Date: 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Employee

 

 

 

STATE OF NEW YORK

)

 

)  ss:

COUNTY OF

)

 

On this        day of                                    , before me personally
came                          to be known and known to me to be the person
described and who executed the foregoing Release, and she duly acknowledged to
me that she executed the same.

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------
